 1   LAW OFFICE OF SETH E. TILLMON
     Seth E. Tillmon, Esq. (State Bar No. 246240)
 2   10008 National Blvd., #115
     Los Angeles, CA 90034
 3
 4   Phone: (310) 559-1604
     Fax:   (424) 675-2811
 5   Email: seth@tillmonlaw.com

 6   Attorney for Plaintiff SEANDRA JIMENEZ

 7
 8   ALLEN ATTORNEY GROUP
     Kevin R. Allen, Esq. (State Bar No. 237994)
 9   2121 North California Blvd., Suite 290
     Walnut Creek, CA 94596
10
     Telephone: (925) 695-4913
11   Fax        (310) 228-3701
     Email:      kevin@allenattorneygroup.com
12
13   Attorney for Defendant THEMESOFT INC

14
15                               UNITED STATES DISTRICT COURT
16                    NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE
17
18                                                  )       Case No.: 5:18-CV-07299-SVK
     SEANDRA JIMENEZ, an individual;                )
19                                                  )   STIPULATION OF DISMISSAL WITH
                                                    )
                                                    )   PREJUDICE
20                 Plaintiff,                       )
                                                    )   [PROPOSED] ORDER
21         vs.                                      )
22                                                  )
     THEMESOFT INC;                                 )
23                                                  )
     DOES 1 through 50, inclusive;                  )
                                                    )
24                 Defendants.                      )
                                                    )
25                                                  )
                                                    )
26
27
28
                                                        1

                       STIPULATION OF DISMISSAL WITH PREJUDICE
 1                                STIPULATION OF DISMISSAL
 2          Plaintiff Seandra Jimenez and Defendant Themesoft Inc respectfully stipulate,
 3   pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), to the dismissal of this action with prejudice with
 4   each party bearing its own costs and attorney fees and neither party being declared a
 5   prevailing party for any purpose.
 6
 7
 8
     DATED: January 23, 2020                   LAW OFFICE OF SETH E. TILLMON
 9
10
11
12                                             By:    /s/ Seth Tillmon
                                                      Seth E. Tillmon
13                                                    Attorneys for Plantiff Seandra Jimenez
14
15
16
     DATED: January 23, 2020                   ALLEN ATTORNEY GROUP
17
18
19
                                               By:    /s/ Kevin Allen
20
                                                      Kevi Allen
21                                                    Attorney for Defendant Themesoft Inc

22
23
24
25
26
27
28
                                                     2

                        STIPULATION OF DISMISSAL WITH PREJUDICE
 1                                               ORDER
 2       Plaintiff Seandra Jimenez and Defendant Themesoft Inc filed a stipulation, pursuant to
 3   Fed. R. Civ. P. 41(a)(1)(A)(ii), to the dismissal of this action with prejudice with each party
 4   bearing its own costs and attorney fees and neither party being declared a prevailing party for
 5   any purpose.
 6
 7       The stipulation is hereby approved and this case is dismissed with prejudice with each
 8   party bearing its own costs and attorney fees and neither party being declared a prevailing
 9   party for any purpose.
10
11   DATED: January 24, 2020                             ____________________________________
12                                                       JUDGE OR MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     3

                        STIPULATION OF DISMISSAL WITH PREJUDICE
